Citation Nr: 0811115	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  07-34 668A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in an 
October 27, 1986 Board decision denying service connection 
for an acquired psychiatric disorder.

[The issues of entitlement to an effective date prior to 
March 16, 2005 for the grant of service connection for major 
depressive disorder; entitlement to an effective date prior 
to March 16, 2005 for the grant of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability; and entitlement to an effective 
date prior to March 16, 2005 for the grant of Dependents' 
Educational Assistance under Chapter 35 of Title 38 of the 
United States Code are addressed are addressed in a separate 
decision.]


REPRESENTATION

Moving party represented by:  Lawrence D. Levin, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The veteran, who is the moving party in this action, served 
on active duty from December 1950 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a motion from the veteran's attorney 
received by the Board in December 2007.  In this motion, the 
veteran's attorney alleged specific errors in the October 27, 
1986 Board decision.  


FINDINGS OF FACT

1.  In a October 27, 1986 decision, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  The October 27, 1986 decision by the Board was based on 
the application of the pertinent statutory and regulatory 
provisions extant at the time to the correct facts as they 
were known at the time.  


CONCLUSION OF LAW

The October 27, 1986 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder does 
not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378.

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002) (in accord with 38 U.S.C.A. § 310, 331 
(1986)); 38 C.F.R. § 3.303 (1986).  Personality disorders and 
mental deficiency as such are not diseases or injuries within 
the meaning of the applicable legislations.  38 C.F.R. 
§ 3.303(c) (1986).  If not shown in service, service 
connection may be granted for certain chronic disorders, 
including psychoses if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002) (in accord with 38 
U.S.C.A. §§ 301, 312, 313, 337 (1986)); 38 C.F.R. §§ 3.307, 
3.309 (1986).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1986).

In the present case, the moving party, through his attorney, 
has alleged several errors in the October 27, 1986 Board 
decision.  In the motion received in December 2007, the 
attorney asserted that the 1986 Board decision did not 
address the findings from a November 1981 VA examination 
report indicating that the veteran's major depressive 
disorder was connected to his service-connected "[l]upus" 
and rendered him unemployable.  Second, the attorney argued 
that the notion that the veteran's psychiatric condition was 
not manifest in service was contradicted both by veteran's 
testimony in 1984 and the service medical records.  Third, 
the attorney noted that there was testimony that the veteran 
had received VA psychiatric treatment within one year 
following service, and the psychiatric disorder accordingly 
should be considered to have manifested itself while in 
service.  In summary, the attorney asserted that there was 
CUE in the October 27, 1986 Board decision because the Board 
did not consider all the necessary and competent medical 
information.

The Board has reviewed the evidence of record at the time of 
the October 27, 1986 Board decision and will briefly 
summarize such evidence and the contents of the decision 
itself.  

In this regard, the Board notes that the veteran's service 
medical records are negative for any mental health complaints 
or symptoms.  However, during a VA hospitalization for 
pulmonary tuberculosis from April 1955 to January 1956, he 
was noted to present "a psychological problem in the sense 
of maladjustment, and a sociological problem as well, both of 
serious proportions."  A November 1970 private psychological 
report includes a description of the veteran's condition as 
"passive-aggressive personality with some depressive and 
paranoid features."  The report of a May 1980 VA examination 
similarly contains a diagnosis of passive-aggressive 
personality disorder with paranoid features.  A November 1981 
VA examination report contains a diagnosis of anxiety and 
depression, chronic and severe, secondary to "dissiminted 
L.E. [(lupus erythmatosus)]".  Also, a September 1982 VA 
examination report contains a diagnosis of a major depressive 
disorder with an underlying passive-aggressive personality 
disorder.

At the time of the 1986 Board decision, the claims file also 
included multiple statements from a private doctor (E.W.F., 
M.D.), beginning in September 1984 and indicating a causal 
link between the veteran's psychiatric disorder, 
characterized by depression, anxiety, agitation, and 
confusion, and the diagnosis of disseminated lupus 
erythmatosus "which appears to have begun during his 
military service."  

In the decision itself, the Board described the service 
medical records, post-service treatment records beginning in 
April 1955, hearing testimony, favorable medical opinions 
from the veteran's private doctor, and VA examination reports 
(including the report from November 1981).  The Board 
concluded that the veteran's service medical records were 
negative for this disability, while acknowledging that the 
veteran was noted to be nervous, impulsive, and maladjusted 
shortly after service.  The Board also found no basis for 
secondary service connection, noting that the evidence of 
record did not establish that there was "a persuasive causal 
connection" between the claimed psychiatric disorder and the 
service-connected discoid lupus erythmatosus.  Rather, the 
Board noted a causal connection between the claimed 
psychiatric disorder and systemic (or disseminated) lupus 
erythmatosus, for which service connection was not in effect.

In asserting CUE in the October 27, 1986 Board decision, the 
attorney's arguments largely constitute a disagreement with 
how the Board considered and weighed the evidence of record 
at the time of the decision, particularly given that the 
Board in 1986 reviewed and cited to all records described by 
the attorney.  This line of argument, however, does not 
present a basis for finding CUE in the October 27, 1986 
decision, as clearly indicated in 38 C.F.R. § 20.1403(d).  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to claim CUE 
on the basis that previous adjudicators had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE").  Rather, a finding of CUE 
requires that either the correct facts, as they were known at 
the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  

Upon reviewing the October 1986 Board decision, there is no 
indication that either the correct facts were not before the 
Board or that the extant and relevant statutory and 
regulatory provisions were incorrectly applied, and the 
attorney has not made this specific allegation.  Rather, the 
October 1986 Board decision reflects a review of the claims 
file and the relevant evidence therein, with application of 
the then-extant laws and regulations addressing service 
connection claims, including presumptive and secondary 
service connection (38 U.S.C. §§ 301, 310, 312, 313, 331, 
337; 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310(a)).  

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the veteran's was incurred 
in or aggravated by service or incurred as secondary to a 
service-connected disability.  However, this is not the 
applicable test for CUE.  Mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
When reasonable minds can differ, it cannot be said there was 
an undebatable error, which is the kind of error required for 
a finding of CUE.  See Damrel, 6 Vet. App. at 245.

Similarly, the Board does not dismiss outright the 
possibility that additional evidentiary development prior to 
the 1986 Board decision, such as a more thorough VA 
psychiatric examination, might have resulted in findings 
leading to a different disposition in that decision.  Again, 
however, the Board would point out that a failure to fulfill 
VA's duty to assist the veteran with the development of facts 
relevant to his claim is specifically listed in 38 C.F.R. § 
20.1403(d) as an instance which would not constitute CUE.

In summary, the October 27, 1986 Board decision denying 
service connection for an acquired psychiatric disorder was 
based on the application of the pertinent statutory and 
regulatory provisions extant at the time to the correct facts 
as they were known at the time.  As such, the Board finds 
that the October 27, 1986 decision does not contain CUE.  The 
motion is accordingly denied.


ORDER

The motion to revise or reverse the October 27, 1986 Board 
decision on the basis of clear and unmistakable error is 
denied.




                       
____________________________________________
	M. R. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



